

116 HR 5653 IH: Green Federal Fleet Act
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5653IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit Federal agencies from purchasing or leasing new vehicles that are not zero-emission
			 vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Green Federal Fleet Act. 2.Prohibition on the purchase or lease of vehicles that are not zero-emissions vehicles by Federal agencies (a)ProhibitionNotwithstanding any other provision of law, except as provided in paragraph (2), the head of a Federal agency may not purchase or lease a non-tactical passenger vehicle from a non-Federal entity unless that vehicle is a zero-emission vehicle.
 (b)ExemptionThe head of a Federal agency may purchase or lease a non-tactical passenger vehicle from a non-Federal entity that is not a zero-emission vehicle if the head determines that, with respect to a particular circumstance, using a zero-emission vehicle will not be technically feasible.
 (c)ApplicationThe prohibition established under subsection (a) shall not apply with respect to purchases made and leases entered into before the date of the enactment of this Act.
 (d)DefinitionsIn this Act: (1)Zero-emission vehicleThe term zero-emission vehicle means a passenger vehicle that produces zero exhaust emissions of any criteria pollutant, precursor pollutant, or greenhouse gas, other than water vapor, in any mode of operation or condition, as determined by the Administrator.
 (2)Federal agencyThe term Federal Agency means an establishment in the legislative, judicial, or executive branch of the Federal Government.
				